F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      February 13, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court

    JAM ES E. TURNER,

                Plaintiff-Appellant,

    v.                                                    No. 06-6170
                                                     (D.C. No. 05-CV -50-T)
    M ICH AEL J. ASTRU E, *                               (W .D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.



                            OR D ER AND JUDGM ENT **


Before HO LM ES, M cKA Y, and BROR BY, Circuit Judges.




         James E. Turner appeals from an order of the district court affirming the

Commissioner’s decision denying his application for disability insurance benefits



*
      On February 1, 2007, M ichael J. Astrue became the Commissioner of
Social Security. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, M r. Astrue is substituted for Jo Anne B. Barnhart as the
defendant-appellee in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and supplemental security income. M r. Turner originally applied for these

benefits on August 28, 1995, and was ultimately awarded benefits for a closed

period from M arch 9, 1994 to February 3, 1997. In the partially favorable

decision awarding benefits, the Administrative Law Judge (ALJ) concluded that

M r. Turner w as not disabled as of February 4, 1997.

      The Appeals Council affirmed the finding of disability for the closed

period, but remanded for reconsideration of the finding that the disability ceased

as of February 4, 1997. Pursuant to the remand order, an ALJ held a hearing on

September 27, 2001. The ALJ concluded that M r. Turner’s period of disability

ended on February 3, 1997. M r. Turner requested review of the ALJ’s decision,

but the Appeals Council declined to assume jurisdiction. M r. Turner then filed a

complaint in district court. Because the Commissioner was unable to locate the

tape recording of the September 27 hearing, the Commissioner asked the district

court to remand for further administrative proceedings.

      On remand from the district court, M r. Turner received a supplemental

hearing from another ALJ on December 3, 2003, and a second supplemental

hearing on April 20, 2004. These hearings involved testimony by M r. Turner, and

testimony by two different vocational experts. The ALJ issued an unfavorable

decision, concluding that M r. Turner’s disability ceased as of February 4, 1997,

and that he had the residual functional capacity to make a successful vocational

adjustment to sedentary work existing in significant numbers in the national

                                         -2-
economy. M r. Turner sought review from the Appeals Council, but it found no

basis to assume jurisdiction.

      M r. Turner sought further review by filing a complaint in district court

challenging the ALJ’s decision. The case was assigned to a magistrate judge,

who issued a report recommending that the district court affirm the A LJ’s

decision. M r. Turner filed objections to the magistrate judge’s report and

recommendation. The district court considered the objections and then adopted

the magistrate judge’s report and recommendation, thereby affirming the A LJ’s

decision. This appeal followed.

      Because the Appeals Council declined to review M r. Turner’s appeal, the

ALJ’s decision is the Commissioner’s final decision for purposes of this appeal.

See D oyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). W e review the

Commissioner’s decision to determine whether the factual findings are supported

by substantial evidence in the record and whether the correct legal standards were

applied. Winfrey v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996).

      In this appeal, M r. Turner raises the same issues that he raised in the

district court. First, he claims that the ALJ failed to properly evaluate the

medical evidence. Second, he contends he did not have the residual functional

capacity to engage in substantial gainful activity after February 3, 1997. Third,

he argues that the vocational evidence is incompetent. Lastly, M r. Turner asserts

that the ALJ erred in his credibility analysis.

                                          -3-
      The magistrate judge’s report and recommendation, adopted by the district

court, thoroughly analyzed each of M r. Turner’s claims using the same standard

of review that governs our review. See Aplt. App., Vol. II, Tab 6 at 687. Having

reviewed the record and applicable law , we conclude that the magistrate judge’s

analysis is correct and we see no reason to repeat that analysis here. Accordingly,

the judgment is AFFIRM ED for substantially the same reasons articulated in the

magistrate judge’s report and recommendation dated January 26, 2006, and

adopted by the district court in its order dated M arch 31, 2006.


                                                     Entered for the Court


                                                     M onroe G. M cKay
                                                     Circuit Judge




                                         -4-